270 F.2d 503
UNITED STATES of America ex rel. Charles HERNANDEZ, Petitioner,v.WARDEN NEW YORK CITY PRISON, Respondent.
United States Court of Appeals Second Circuit.
Argued Oct. 5, 1959.Decided Oct. 5, 1959.

Audrey Anderson, New York City, for petitioner.
Robert R. Reynolds, Asst. Dist. Atty., New York County, New York City, for respondent.
Before LUMBARD, WATERMAN and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The order of the District Court denying the petition for a writ of habeas corpus is affirmed in open court and the stay is vacated.